Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office action in response to communications received on 08/26/2021.  Claims 1 and 9 are amended.  Claims 1-20 are currently pending and addressed below.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Croxton et al. 2007/0106389.
Regarding Claims 1, 11, and 19, Croxton discloses an insert 76 that is configured to be received in a prosthetic shell 80, and includes an outer rim, an inner wall extending inwardly from the outer rim, and a cavity defined by the inner wall to sized to receive a femoral head (Fig. 16).  The inner wall includes a cylindrical surface extending from the outer rim to an inner end, and a semi-spherical surface connected to the inner end (Figs. 18, 19).  The distance between the outer rim and the inner end is 
Regarding Claim 2, Croxton illustrates the outer rim and having inferior rim section and a superior rim section that extend at non-orthogonal angles relative to each other (Fig. 19). 
Regarding Claim 3, Croxton discloses that the non-orthogonal between the central and angle may be 15 degrees (paragraph 79; fig. 4). 
Regarding Claims 4 and 5, the inferior rim section of the insert 76 has a spherical portion that extends through an imaginary plane defined by the inferior rim (Fig. 19).  Also the insert has an outer wall having a lateral edge that is positioned lateral of the imaginary plane (Fig. 19).  
Regarding Claim 6, the component axis of the insert 76 has a component axis that extends orthogonal to the inferior rim section (because the inferior rim section is slanted).  The semi-spherical surface includes a central axis that extends at a non-orthogonal angle relative to the component axis (paragraph 79; Fig. 4)
Regarding Claim 7, Croxton discloses that the non-orthogonal between the central and angle may be 15 degrees (paragraph 79; fig. 4).
Regarding Claim 8, the cylindrical surface includes a second central axis that is coincident with the central axis of the semi-spherical surface (Fig. 19).  
Regarding Claims 9 and 10, the device system of Croxton includes shell 80 that is configured to receive in a patient’s acetabulum (Fig. 19).  The shell has a central axis coincident with the component axis of the liner 76 (Fig. 19). 
Regarding Claim 12, the shell 80 has a shell axis that is non orthogonal to the central axis of the insert (Fig. 19).  Therefore, there is a non-orthogonal angle that is produced (Fig. 4). 
Regarding Claim 13, Croxton discloses that the non-orthogonal angle may be 15 degrees (paragraph 79). 
Regarding Claims 14 and 15, the outer rim of insert 76 has an inferior rim section and a super rim section that extends angularly from the inferior rim section (Figs. 16, 19).  The inferior rim of the insert extends parallel to the distal rim of the shell (Fig. 19). 
Regarding Claim 16, the insert 76 includes an outer wall that is positioned opposite the inner wall.  A lateral edge of the outer wall is positioned lateral of the imaginary plane of the distal rim of the shell (fig. 19). 
Regarding Claim 17, the implant system includes a femoral prosthetic component including elongated stem 24 and femoral head 22 (Fig. 13). 
Regarding Claims 18 and 20, the femoral head is fully capable of being positioned lateral of the imaginary plane of the shell component (Fig. 1).  It should be noted that Claim 18 represents functional subject matter and holds limited patentable weight in the absence of differentiating structure.  The semi-spherical surface extends through the imaginary plane to define a region shaped to resist dislocation of the femoral head from the cavity (abstract).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080. The examiner can normally be reached 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON-DENNIS N STEWART/Examiner, Art Unit 3774